UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4425


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOPE LANITA JACKSON-FORSYTHE,

                Defendant - Appellant.



                            No. 12-4430


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARDO MANUELL FORSYTHE,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
District Judge. (3:11-cr-00202-2; 3:11-cr-00202-1)


Submitted:   November 20, 2012            Decided:   November 29, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Louie T. Price, HOLROYD & YOST, Charleston, West Virginia; John
A. Proctor, PROCTOR LAW OFFICES, PLLC, Huntington, West
Virginia, for Appellants.   R. Booth Goodwin, II, United States
Attorney, R. Gregory McVey, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Hope        Lanita    Jackson-Forsythe              (“Hope”)    and     Edwardo

Manuell Forsythe appeal their convictions, entered pursuant to

their conditional guilty pleas to an indictment charging them

each   with     one       count    of   possession         with    intent    to    distribute

oxycodone and oxymorphone, and aiding and abetting each other in

that offense, in violation of 21 U.S.C. § 841(a)(1) (2006) and

18   U.S.C.     §    2    (2006).        On     appeal,      Appellants      challenge   the

district      court’s        denial      of     their      joint    motion    to    suppress

evidence      obtained       from       their    vehicle      and    their    hotel    room.

Finding no error, we affirm.

              In considering the district court’s denial of a motion

to     suppress,          “[w]e     review           the    district        court’s     legal

determinations de novo and its factual determinations for clear

error.”       United States v. Kelly, 592 F.3d 586, 589 (4th Cir.

2010).     When the district court has denied a suppression motion,

“we construe the evidence in the light most favorable to the

government.”          Id.     “We particularly defer to a district court’s

credibility determinations, for it is the role of the district

court to observe witnesses and weigh their credibility during a

pre-trial motion to suppress.”                       United States v. Abu Ali, 528

F.3d     210,       232     (4th    Cir.      2008)        (internal    quotation      marks

omitted).



                                                 3
               Appellants        first     challenge            the    traffic     stop        and

evidence seized during the subsequent search of their vehicle.

Consistent         with    the   Fourth      Amendment,          a    police    officer        may

conduct    a    brief      investigatory            stop   “when       the   officer         has    a

reasonable,         articulable       suspicion        that      criminal       activity           is

afoot.”       Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing

Terry v. Ohio, 392 U.S. 1, 30 (1968)).                                Reasonable suspicion

requires      an     officer     to   have      “a    particularized         and      objective

basis for suspecting legal wrongdoing” based on “the totality of

the circumstances.”              United States v. Arvizu, 534 U.S. 266, 273

(2002) (internal quotation marks omitted).                             Officers may “draw

on    their     own       experience      and       specialized         training      to      make

inferences from and deductions about the cumulative information

available to them that might well elude an untrained person.”

Id.    (internal          quotation      marks       omitted).           With      the       above

standards in mind, and upon review of the record, we conclude

that the totality of the circumstances demonstrates that the

officers       had    reasonable         suspicion         to    believe       that      a    drug

transaction had occurred in Appellants’ vehicle, justifying the

traffic stop.

               Turning to the vehicle search and seizure of evidence,

Appellants contend that the warrantless search of Hope’s purse,

which was inside the vehicle, and her subsequent non-Mirandized

questioning ran afoul of the Constitution.                              Appellants ignore

                                                4
that “[t]here is a well-established exception to [the warrant]

requirement        .      .       .    for        automobile        searches.         Under     this

exception,        ‘[i]f       a       car    is    readily    mobile     and    probable        cause

exists to believe it contains contraband, the Fourth Amendment

. .    .   permits     police               to    search    the     vehicle    without     more.’”

Kelly, 592 F.3d at 589 (quoting Pennsylvania v. Labron, 518 U.S.

938,   940       (1996)       (citation           omitted)).         Moreover,       “it   is    well

settled that a positive alert from a drug detection dog, in and

of itself, provides probable cause to search a vehicle.” 1                                    United

States      v.    Branch,             537    F.3d     328,    340     n.2     (4th    Cir.      2008)

(internal quotation marks omitted).                            Therefore, once the canine

positively        alerted         to     the      presence     of    drugs    in     the   vehicle,

officers had probable cause to search the passenger compartment,

including Hope’s purse.                      See Kelly, 592 F.3d at 589-90 (“[O]nce

police have probable cause, they may search ‘every part of the

vehicle and its contents that may conceal the object of the

search.’”) (quoting United States v. Ross, 456 U.S. 798, 825

(1982) (citation omitted)).

              Appellants               next       contend    that      the     police      violated

Hope’s Miranda 2 rights by questioning her following the vehicle

       1
       Appellants do not challenge the canine sniff of the
vehicle, nor do they dispute that the canine positively
indicated the presence of drugs in the vehicle.
       2
           Miranda v. Arizona, 384 U.S. 436 (1966).


                                                      5
search.        “[T]he Miranda safeguards come into play whenever a

person in custody is subjected to either express questioning or

its functional equivalent,” which includes “any words or actions

on the part of the police (other than those normally attendant

to    arrest     and     custody)       that       the     police       should     know     are

reasonably likely to elicit an incriminating response from the

suspect.”        Rhode     Island      v.   Innis,        446   U.S.      291,    301   (1980)

(footnote omitted).              We conclude that the detective’s simple

inquiry as to whether Appellants were staying at a particular

hotel cannot be construed as “reasonably likely to elicit an

incriminating          response.”           Thus,         we    conclude      that      Hope’s

statement was not elicited in violation of her Miranda rights.

               Finally,    Appellants          challenge        the      search    of     their

hotel     room     and     the     seizure          of     evidence       found      therein.

Appellants’ “fruit of the poisonous tree” argument is meritless

in light of our resolution of their challenges to the vehicle

search and seizure and Hope’s questioning.                             Appellants’ second

argument, that police illegally searched their hotel room and

seized items prior to issuance of the search warrant, also is

meritless.

               Warrantless searches “‘are per se unreasonable under

the     Fourth    Amendment—subject                only    to      a    few      specifically

established and well-delineated exceptions.’”                            United States v.

Bush,    404    F.3d     263,    275   (4th        Cir.    2005)       (quoting    Mincey    v.

                                               6
Arizona,    437    U.S.    385,      390    (1978)).          The     independent     source

doctrine and the inevitable discovery doctrine are two distinct

exceptions to the exclusionary rule. 3                    See Nix v. Williams, 467

U.S. 431, 443-44 (1984) (discussing doctrines).                           The inevitable

discovery     doctrine         allows      admission         of     evidence    “[i]f     the

prosecution can establish by a preponderance of the evidence

that the information ultimately or inevitably would have been

discovered    by    lawful      means.”          Id.    at     444.      Even   if    police

illegally searched Appellants’ hotel room and seized evidence

prior to the issuance of the search warrant, the district court

properly    found       that   the    evidence         inevitably       would   have     been

lawfully discovered and seized during execution of the search

warrant, which Appellants concede was valid.                            Thus, this claim

is meritless.

            Accordingly, we affirm the district court’s judgments.

We   dispense     with    oral    argument        because         the   facts   and     legal

contentions       are   adequately         presented      in      the   materials     before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED

      3
       While the district               court discuss both doctrines, it is
apparent that the court                 relied on the inevitable discovery
doctrine to find that the                hotel room evidence was admissible.
Thus, we need not consider               the applicability of the independent
source doctrine.



                                             7